
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27



HORIZON ORGANIC HOLDING CORPORATION
SEVERANCE AGREEMENT


        This Severance Agreement ("Agreement") is entered into by and between
HORIZON ORGANIC HOLDING CORPORATION, a Delaware corporation ("HOH" or the
"Company"), and Kevin O'Rell ("EXECUTIVE") to be effective the 30th day of June,
2003.

        Whereas, the Board of Directors of the Company has determined that it
would be in the best interests of the Company and its stockholders (1) to
provide a severance payment to EXECUTIVE and (2) to enhance the stock options
previously granted under the Plan to EXECUTIVE'S ("Options") to provide for
acceleration of the vesting of the Options in the event of a Change of Control
(as defined below) of the Company in order to align further the interests of
EXECUTIVE with those of the stockholders of the Company.

1.SEVERANCE PAY. In the event EXECUTIVE'S employment with the Company is
terminated at any time within a two year period following a Change in Control
(as defined in the 1998 Horizon Organic Holding Corporation Equity Incentive
Plan) of the Company in connection with implementation of the Company's current
exploration of strategic alternatives either by the Company without Cause or by
the EXECUTIVE with Reason (as defined below) and the EXECUTIVE has executed a
Release, EXECUTIVE shall receive Severance Pay (as defined below).

2.ACCELERATION OF VESTING IN CONNECTION WITH A CHANGE OF CONTROL. In the event
of a Change in Control (as defined in the 1998 Horizon Organic Holding
Corporation Equity Incentive Plan) of the Company in connection with
implementation of the Company's current exploration of strategic alternatives,
it is the Company's intention to exercise its discretion under the Equity
Incentive Plan to make all unvested stock options awarded to EXECUTIVE vest and
become exercisable in full upon the Change in Control.

3.REASON. As used herein, "Reason" shall mean (I) any reduction in EXECUTIVE'S
annual or incentive pay or benefits in effect from time to time which is not
part of an overall cost reduction or savings plan applicable to all similarly
situated EXECUTIVES of the Company, (II) any significant reduction in the nature
or status of the EXECUTIVE'S duties or responsibilities, or (III) a transfer of
the EXECUTIVE'S principal place of employment to a metropolitan area other than
that of the EXECUTIVE'S employment immediately prior to the Change of Control
without the EXECUTIVE'S consent.

4.TERMINATION OF EMPLOYMENT. EXECUTIVE and HOH each acknowledge that either
Party has the right to terminate EXECUTIVE'S employment with HOH pursuant to the
following:

        (a)    Termination by the Company for cause.    HOH will have the right
to terminate EXECUTIVE'S employment with HOH at any time for "cause". "Cause"
for termination will mean only, in the reasonable judgment of HOH: (i) EXECUTIVE
has committed any material act of embezzlement, fraud and/or is convicted of a
felony; (ii) EXECUTIVE in any material respect, breaches his/her obligations
under this Agreement; (iii) EXECUTIVE causes material damage to HOH through
intentional misconduct or gross neglect of the duties customary to his/her
office. No activities or inactivities covered by items (ii) and (iii) will be
deemed to be "cause" unless HOH has notified EXECUTIVE of such activity or
inactivity in writing and EXECUTIVE has failed to cure the same within 30 days
of the notification. In the event EXECUTIVE is terminated for cause, he/she will
not be entitled to Severance Pay (as defined below), pay in lieu of notice, or
any other such compensation, but he/she will be entitled to all compensation,
all benefits, and all unreimbursed expenses accrued through the date of
termination.

        (b)    Termination by the Company without cause.    HOH will have the
right to terminate EXECUTIVE'S employment with HOH at any time without cause. In
the event EXECUTIVE is terminated without cause, HOH shall pay EXECUTIVE
Severance Pay on the conditions set forth below.

        (c)    Voluntary termination.    EXECUTIVE may voluntarily terminate
his/her employment with HOH at any time, after which no further compensation
will be paid to EXECUTIVE. To permit HOH to make arrangements to fill the
vacancy created by EXECUTIVE'S departure, EXECUTIVE agrees to give HOH 30 days
advance notice of any intended resignation. In the event EXECUTIVE voluntarily
terminates his/her employment, he/she will not be entitled to Severance Pay, pay
in lieu of notice, or any other such compensation, but he/she will be entitled
to all compensation, all benefits, and all unreimbursed expenses accrued through
the date of termination.

        (d)    Termination by change of control.    In the event of a Change of
Control as set forth above in which the controlling person does not retain
EXECUTIVE'S employment in a similar capacity on comparable terms for at least
two years, HOH shall pay EXECUTIVE Severance Pay on the conditions set forth
below.

        (e)    Severance Pay.    "Severance Pay" means payment or provision of:
(i) EXECUTIVE'S then applicable base salary for a period of (12) months after
the termination date to be paid at the same times and in the same amounts as if
EXECUTIVE'S employment had continued; (ii) substantially equivalent health,
medical, life, and disability to the extent permitted by HOH insurance policies
or plans, for the same (12)-month period; and (iii) any incentive bonuses which
become due under the HOH Bonus Compensation Plan, for the year in which
termination occurs, but, in the case of a year other than the year in which the
Change in Control occurs, prorated for the portion of the year during which
EXECUTIVE continued to be employed by HOH, to be paid with the same Bonus Plan
calculations at target and at the same time as bonuses are paid to other
EXECUTIVES who participate in the Bonus Plan.

5.NON-COMPETITION OBLIGATIONS. In consideration of the Severance Pay to be paid
to EXECUTIVE and the Acceleration of Vesting following a Change of Control,
EXECUTIVE agrees that during his/her employment, and for a period (the
"Restrictive Covenant Period") after the termination or expiration of his/her
employment with HOH, he/she will not, without first obtaining the express
written consent of HOH, own more than 5% of the outstanding stock of a
publicly-traded Competitive Company (as defined below) or any stock of a
privately held Competitive Company, or participate in the financing, operation,
management or control of, any Competitive Company. A "Competitive Company" is a
person, firm, corporation, or business located in the United States that is
primarily engaged in the production or wholesale distribution of organic
products. EXECUTIVE further agrees that he/she will not induce any EXECUTIVE of
HOH to leave the employ of HOH for a period of twelve months after the
termination or expiration of his/her employment with HOH. The Restrictive
Covenant Period shall be a period of time equal to (1) multiplied by the period
of time for which Severance Pay is to be paid. This paragraph 5 shall survive
the termination or expiration of this Agreement for any reason.

6.ASSIGNMENT OF INTELLECTUAL PROPERTY. All processes, inventions, patents,
copyrights, trademarks, and other intangible rights (collectively "Intellectual
Property") that may be conceived or developed by EXECUTIVE, either alone or with
others, during the term EXECUTIVE'S employment whether or not conceived or
developed during EXECUTIVE'S working hours, and with respect to which the
equipment, supplies, facilities, products, or trade secret information of
Company was used, or that relate at the time of conception or reduction to
practice of the Intellectual Property to the business of the Company or to
Company's actual or demonstrably anticipated research and development, or that
result from any work performed by EXECUTIVE



for Company, will be the sole property of Company and EXECUTIVE hereby assigns
to the Company all of EXECUTIVE'S right, title, and interest in and to such
Intellectual Property. EXECUTIVE must disclose to Company all inventions
conceived during the term of employment, whether or not the Intellectual
Property constitutes property of Company under the terms of the preceding
sentence, but such disclosure shall be received by Company in confidence.
EXECUTIVE must execute all documents, including patent applications and
assignments, required by Company to establish Company's rights under this
paragraph 6.

7.FULL AND FINAL RELEASE. Severance Pay and Accelerated Vesting of Options is
conditioned on EXECUTIVE'S execution of a full and final release in form
satisfactory to HOH and performance of EXECUTIVE'S covenants in paragraphs 5 and
6 of this Agreement and in EXECUTIVE'S Employment Agreement for Senior Executive
dated May 1, 2001.

8.ENFORCEMENT. HOH and EXECUTIVE agree that any violation or threatened
violation of paragraphs 5, and 6 of this Agreement or of EXECUTIVE'S Employment
Agreement for Senior Executive dated May 1, 2001 could cause immediate and
irreparable harm to HOH for which monetary damages would be inadequate and
difficult to ascertain. The parties therefore agree that, upon the existence of
any such violation or threatened violation, provided that HOH has paid and
continues to pay EXECUTIVE his/her salary, bonus, and benefits as required
hereunder, and to honor EXECUTIVE'S stock option rights, if any, HOH may cease
any further severance payments and benefits participation, obtain a temporary
restraining order, preliminary injunction, or other appropriate form of
equitable relief from any court of competent jurisdiction. Such relief shall be
in addition to and not substitution for any monetary damages to which HOH might
otherwise be entitled.

9.CONTROLLING AGREEMENT. This Agreement represents the sole agreement of the
parties regarding the subject matter of this Agreement and supersedes any prior
or contemporaneous verbal or written agreements, promises or representations
regarding the subject matter of this Agreement.

10.MISCELLANEOUS.

        (a)   The rights and duties of the parties shall not be assignable by
either party, except that HOH may assign its rights but shall continue to
guarantee its obligations, to any corporation or other business entity which is
controlled by HOH, which controls HOH, or which is a successor by purchase,
merger or otherwise to HOH. The heirs, successors, personal representatives, and
assigns of EXECUTIVE shall have the right to collect any accrued benefits due
EXECUTIVE hereunder.

        (b)   This Employment Agreement and all provisions hereof shall bind and
inure to the benefit of HOH, EXECUTIVE, and their respective personal
representatives, heirs, successors, and permitted assigns, but EXECUTIVE is not
entitled to assign his/her rights and obligations hereunder.

        (c)   This Agreement will be deemed to have been entered into, and it
will be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

        (d)   Any action to enforce or requiring interpretation of this
Agreement must be brought in a forum located within the State of Colorado.

        (e)   In the event that any provision of this Agreement shall be held to
be invalid, illegal, or unenforceable, such provision may be severed, modified,
or enforced to the extent possible, and such invalidity, illegality, or
unenforceability shall not affect the remainder of this Agreement, unless such
severance would defeat the fundamental purposes of this Agreement.

        (f)    This Agreement may be amended or modified only by written
agreement subscribed to by both of the parties hereto.

        (g)   The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision of this
Agreement.

        (h)   The section headings contained herein are for reference purposes
only and will in no way affect the meaning or interpretation of this Agreement.

        (i)    All notices which are required or may be given under this
Agreement shall be given by certified mail, return receipt requested, registered
mail, or personal service to the following address:

(i)If intended for HOH:



Horizon Organic Holding Corporation
P. O. Box 17577
Boulder, Colorado 80308
Attn: CEO


with a copy to:


Shughart, Thomson & Kilroy, PC
1050 Seventeenth Street, #2350
Denver, Colorado 80265


(ii)If intended for EXECUTIVE:



Horizon Organic Holding Corporation
P. O. Box 17577
Boulder, Colorado 80308

A party may direct from time to time that notices be sent to a different address
by giving the other party notice in writing of the new address.

        (j)    To ensure rapid and economical resolution of any and all disputes
directly or indirectly arising out of or in any way connected with EXECUTIVE'S
employment with HOH or the termination of that employment or this Employment
Agreement, with the sole exception of disputes which arise under EXECUTIVE'S
obligations pursuant to paragraph 12 above (collectively, the "Arbitrable
Claims"), HOH and EXECUTIVE each agree that any such dispute, whether of law or
fact of any nature whatsoever, will be resolved by final and binding arbitration
under the then existing American Arbitration Association ("AAA") arbitration
procedures. The Arbitrable Claims will include, but will not be limited to: any
and all such claims related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in HOH, vacation pay, fringe benefits,
expense reimbursements, severance benefits, or any other form of compensation;
claims pursuant to any federal, state or local law or cause of action including,
but not limited to, the federal Civil Rights Act of 1964, as amended; the
federal Age Discrimination in Employment Act, as amended ("ADEA"); the federal
Americans with Disabilities Act of 1990; the Colorado Anti-Discrimination Act of
1957, as amended; the Wage Claim Act, C.R.S. §§ 8-4-101, et seq., tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; and
emotional distress; and breach of the implied covenant of good faith and fair
dealing. EXECUTIVE and HOH acknowledge and agree that any and all rights they
may otherwise have to resolve such Arbitrable Claims by jury trial, by a court,
or in any forum other than the AAA, are hereby expressly waived. The arbitrators
shall be authorized, in addition to any other action they may take, to award
reasonable attorneys' fees and costs of arbitration in favor of the prevailing
party.

        (k)   This Agreement shall supercede any agreement between the parties
regarding a Change in Control as set forth in paragraph 1 entered into prior to
the Agreement. Any such superceded agreement shall remain in effect as to any
other transaction.

        Executed effective the day and year first set forth above.


HORIZON ORGANIC HOLDING CORPORATION
 
KEVIN O'RELL
By:
 
/s/  SUE MORSE      

--------------------------------------------------------------------------------


 
/s/  KEVIN O'RELL      

--------------------------------------------------------------------------------

Title:   VP Human Resources   Date:   7/28/03 Date:   7/28/03
       





QuickLinks


EXHIBIT 10.27



HORIZON ORGANIC HOLDING CORPORATION SEVERANCE AGREEMENT
